 


110 HRES 1151 EH: Congratulating the University of Tennessee women’s basketball team for winning the 2008 National Collegiate Athletic Association Division I Women’s Basketball Championship.
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1151 
In the House of Representatives, U. S., 
 
July 31, 2008 
 
RESOLUTION 
Congratulating the University of Tennessee women’s basketball team for winning the 2008 National Collegiate Athletic Association Division I Women’s Basketball Championship. 
 
 
Whereas on April 8, 2008, the University of Tennessee women’s basketball team, the Lady Vols, defeated the Cardinals of Stanford University by a score of 64 to 48 to win the 2008 National Collegiate Athletic Association (NCAA) Division I Women’s Basketball Championship;  
Whereas this championship was the 2nd national title for the Lady Vols in as many years, and their 8th national title in the last 21 years;  
Whereas the Lady Vols were successful due to the leadership of Coach Pat Summitt, the Nation’s alltime winningest NCAA basketball coach in both the men’s and women’s leagues, with 983 wins over 34 seasons at the University of Tennessee;  
Whereas Women’s Athletics Director Joan Cronan has shown vision and leadership throughout her 25-year career at the University of Tennessee, and created one of the most visible and respected athletic programs in the country;  
Whereas the Lady Vols compiled an impressive overall record of 36 wins and 2 losses, with the 2nd most wins in a single season in school history;  
Whereas Candace Parker tallied 17 points and 9 rebounds; became the 4th player to win back-to-back Most Outstanding Player of the Final Four honors; broke the University of Tennessee record for free throws made, with 523, and attempted, with 738; moved into 3rd place in the NCAA record for free throws attempted with 118 in NCAA tournament career games; scored in double figures for the 44th game in a row and the 105th time of her career; and moved into 3rd place in the University of Tennessee record books for single season scoring, with 809;  
Whereas Shannon Bobbitt scored double figures, with 13, for the 17th time this season and the 33rd time of her career, and her trio of three-pointers moved her past Kara Lawson’s 2002–2003 season total of 77 treys and into 3rd place in the University of Tennessee single season record books;  
Whereas Alexis Hornbuckle played her 21st NCAA tournament game, moving her into a tie for 5th place in NCAA history;  
Whereas Nicky Anosike added 12 points, 8 rebounds, and 6 steals for the Lady Vols; played in her 21st NCAA tournament game, moving her into a tie for 5th place in NCAA history; ranks 4th in NCAA history with 44 career steals in the NCAA tournament; tied for 2nd in an NCAA championship game with her 6 steals on April 8;  
Whereas Candace Parker, Shannon Bobbitt, and Nicky Anosike earned All-Final Four team honors; and  
Whereas Coach Pat Summitt’s Lady Vols continue their remarkable graduation rate, with every student athlete who completed her eligibility at the University of Tennessee either graduating or working toward all the requirements for graduation: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the University of Tennessee women’s basketball team for being champions on and off the court, and for their victory in the 2008 National Collegiate Athletic Association (NCAA) Division I Women’s Basketball Championship;  
(2)recognizes the significant achievements of the players, coaches, students, alumni, and support staff whose dedication and hard work helped the University of Tennessee Lady Vols win the NCAA championship; and  
(3)respectfully requests the Clerk of the House of Representatives to transmit copies of this resolution to the following for appropriate display— 
(A)Dr. John D. Petersen, President of the University of Tennessee;  
(B)Dr. Jan Simek, Interim Chancellor of the University of Tennessee, Knoxville;  
(C)Joan Cronan, Women’s Athletics Director; and  
(D)Pat Summitt, Women’s Basketball Head Coach.  
 
Lorraine C. Miller,Clerk. 
